DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 08/20/2021. Claims 1-7 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,128,319. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,128,319, as follows:
Present application
US11,128,319
1. A receiving method comprising: receiving a signal from a transmitting apparatus; demodulating the signal to generate values based on 64-quadrature amplitude modulation (QAM); inserting predetermined values; splitting the values and the inserted predetermined values into a plurality of groups; deinterleaving some groups among the plurality of groups based on a permutation order to provide deinterleaved plurality of groups in which the some groups are deinterleaved; and decoding values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits, wherein positions of the inserted predetermined values correspond to positions of parity bits punctured in the transmitting apparatus, and wherein groups having indices of 25, 42, 34, 18, 32, 38, 23, 30, 28, 36 and 41 among the deinterleaved plurality of groups comprise at least a part of the predetermined values. 2. The receiving method of claim 1, wherein a number of the plurality of groups is 27. 3. The receiving method of claim 1, further comprising: deinterleaving one or more values among the values of the deinterleaved plurality of groups, and wherein the decoding is performed by decoding the values of the deinterleaved plurality of groups comprising the deinterleaved values. 4. The receiving method of claim 1, wherein the deinterleaved plurality of groups comprise 45 groups having indices of 0 to 44. 5. The receiving method of claim 1, wherein the predetermined values corresponding to the parity bits punctured in the transmitting apparatus are determined based on the permutation order and a number of the parity bits to be punctured. 6. A transmitting method comprising: filling information bits with input bits and one or more zero padding bits, if a number of the input bits is less than a number of the information bits; encoding the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; interleaving the parity bits; splitting a codeword into a plurality of bit groups, the codeword comprising the information bits and the interleaved parity bits; interleaving bit groups comprising the interleaved parity bits among the plurality of bit groups based on a permutation order to provide an interleaved codeword; calculating a number of parity bits to be punctured; puncturing one or more parity bits of the interleaved codeword based on the calculated number; mapping the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points, wherein the constellation points are based on 64-quadrature amplitude modulation (QAM); and transmitting a signal which is generated based on the constellation points, wherein the interleaved bit groups are bit groups from a 18-th bit group to a 44-bit group among the plurality of bit groups, and wherein the punctured parity bits comprise at least 11 bit groups including a 25-th bit group, a 42-th bit group, a 34-th bit group, a 18-th bit group, a 32-th bit group, a 38-th bit group, a 23-th bit group, a 30-th bit group, a 28-th bit group, a 36-th bit group and a 41-th bit group among the plurality of bit groups. 7. The transmitting method of claim 6, wherein a number of the information bits is 6480 and a number of the parity bits is 9720.
1. A receiving apparatus being operable in a mode among a plurality of modes, the receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on quadrature amplitude modulation (QAM) of the mode; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups and deinterleave some groups among the plurality of groups based on a permutation order of the mode to provide deinterleaved plurality of groups in which the some groups are deinterleaved; and a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the mode being 6/15 and a code length of the mode being 16200 bits, wherein positions of the inserted predetermined values correspond to positions of parity bits punctured in the transmitting apparatus, and wherein groups having indices of 25, 42, 34, 18, 32, 38, 23, 30, 28, 36 and 41 among the deinterleaved plurality of groups comprise at least a part of the predetermined values.
2. The receiving apparatus of claim 1, wherein a number of the plurality of groups is 27.
3. The receiving apparatus of claim 1, wherein the parity depermutator is configured to deinterleave one or more values among the values of the deinterleaved plurality of groups, and wherein the decoder is configured to decode the values of the deinterleaved plurality of groups comprising the deinterleaved values.
4. The receiving apparatus of claim 1, wherein the deinterleaved plurality of groups comprise 45 groups having indices of 0 to 44.
5. The receiving apparatus of claim 1, wherein the predetermined values corresponding to the parity bits punctured in the transmitting apparatus are determined based on the permutation order of the mode and a number of the parity bits to be punctured.
6. A broadcast signal transmitting apparatus for transmitting a broadcast signal, the broadcast signal transmitting apparatus being operable in a mode among a plurality of modes, the broadcast signal transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a number of the input bits is less than a number of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the mode being 6/15 and a code length of the mode being 16200 bits; a parity permutator configured to interleave the parity bits, split a codeword into a plurality of bit groups, the codeword comprising the information bits and the interleaved parity bits, and interleave bit groups comprising the interleaved parity bits among the plurality of bit groups based on a permutation order of the mode to provide an interleaved codeword; a puncturer configured to calculate a number of parity bits to be punctured based on the number of the information bits and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing to constellation points, wherein the constellation points are based on 64-quadrature amplitude modulation (QAM) of the mode; and a transmitter configured to transmit the broadcast signal which is generated based on the constellation points, wherein the interleaved bit groups are bit groups from a 18-th bit group to a 44-bit group among the plurality of bit groups, and wherein the punctured parity bits comprise at least 11 bit groups including a 25-th bit group, a 42-th bit group, a 34-th bit group, a 18-th bit group, a 32-th bit group, a 38-th bit group, a 23-th bit group, a 30-th bit group, a 28-th bit group, a 36-th bit group and a 41-th bit group among the plurality of bit groups.
7. The broadcast signal transmitting apparatus of claim 6, wherein the encoder is configured to encode 6480 information bits to generate 9720 parity bits according to the code rate of 6/15.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        7/7/2022